 

Case 3:19-cv-00046-NKM-JCH Document 99 Filed 01/07/21 Page lof2 Pageid#: 286

CLERK'S Gr FiGe wi dy | %
AT CHARLOTT = SVILE, VA

FILED

JAN 07 2021

UNITED STATES DISTRICT COURT

LIA
FOR THE WESTERN DISTRICT OF VIRGINIA sl A

 

DEANDRE HARRIS,
Plaintiff;
v. Civil Action No: 3:19-cv-00046

JASON KESSLER, RICHARD
SPENCER, et. ai.,

Defendants.

Sl

 

MOTION TO DISMISS PLAINTIFF’S COMPLAINT
COMES NOW Defendant, JEFF SCHOEP, and moves the court to dismiss the

 

Plaintiff's claims against him pursuant to FRCP 12.

Respectfully submitted,
is / LA
a“ ~~

Jeff Schoep

PO Box 66335

Roseville, MI 48066
313-671-2583
jeffschoep@protonmail.com
Pro Se

 

Dated: January 4, 2021
Case 3:19-cv-00046-NKM-JCH Document 99 Filed 01/07/21 Page 2of2 Pageid#: 287

CERTIFICATE OF SERVICE

I, Jeff Schoep, affirm that on January 4, 2021, I served a true and accurate copy of

this document upon all attorneys of record via electronic mail and/or US Postal Service.

/s/ Leg

wee

Jeff Schoep

PO BOX 6633

Roseville, MI 48066
313-671-2583
ieffschoep@protonmail.com
Pro Se

LARRY BROWN (VSB 33414)
Attorney at Law

1800 Diagonal Road, Suite 600
Alexandria, VA 22314

PHONE: (703)956-3577

FAX: (703)997-1402

Lead Attorney for Plaintiff
Attorney To Be Notified

STACEY LEE MERRIT
1910 Pacific Ave, Suite 8000
Dallas, TX 75201
(245)876-7016

Lead Attorney for Plaintiff
Pro Hac Vice

Attorney To Be Noticed

ELMER WOODWARD

5661 US Hwy 29

Blairs, BA 24527
isuecrooks@comcast.net

Attorney for Traditionalist Workers Party,
Matthew Parrot, & Identity Evropa
